DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 4/15/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 now requires that the control system is configured to operate in a first operating mode and a second operating mode.
However, it is unclear how the control system switch between the two operating modes claimed.
The specification discloses the following:

    PNG
    media_image1.png
    176
    723
    media_image1.png
    Greyscale

As shown, the specification just mentions that the control system provides the two operating modes, but it is unclear if the control system just switch between the two modes by means of the user, or the control system is programed to have a first operating mode, or programmed to have the second operating mode, etc. A broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,923,479 to Aiyama et al (Aiyama) in view of US Pat Application Publication No 20100315267 to Chung et al (Chung).

    PNG
    media_image2.png
    566
    1253
    media_image2.png
    Greyscale

Regarding claim 9, Aiyama discloses a latch system for vehicle doors that comprises a powered latch (not shown) including a powered actuator (3) that is configured to unlatch the powered latch; an interior unlatch input feature (5) that can be actuated by a user to provide a discrete input comprising an unlatch request; an unlock input feature (7) that can be actuated by a user to provide a discrete input comprising an unlock request; and a control system (4) in communication with the interior unlatch input feature and the unlock input feature.
Aiyama discloses that the control system operates in a first operating mode that is configured to cause the powered latch to unlatch when the unlatch input (5) is actuated once and the latch system is unlocked.

Aiyama fails to discloses that the control system operates in a second mode, when the control system is configured to cause the powered latch to unlatch if a total of at least three discrete inputs in any combination are received from the interior unlatch input feature and/or the unlock input feature within a predefined time interval.

    PNG
    media_image3.png
    932
    1215
    media_image3.png
    Greyscale

Chung teaches that it is well known in the art to provide an input feature (102) and a controller (312), in communication with a powered latch (not shown), that requires a total of at least three discrete inputs in any combination from the input feature within a predefined time interval to operate the latch (fig 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the input feature described by Aiyama, programed so as to require a total of at least three discrete inputs in any combination from the input feature within a predefined time interval to operate the latch, as taught by Chung, in order to prevent unintentional operation of the latch or to provide a certain security to the system.

As to the fact that the predefined time interval is 5 secs (as claimed in claim 10), or the inputs is a total of 3 inputs (as claimed in claim 11), the combination is capable of being programed to any desired combination that works for the system.

Claims 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,923,479 to Aiyama et al (Aiyama) in view of US Pat Application Publication No 20100315267 to Chung et al (Chung) and further in view of US Pat No 5,808,555 to Bartel. 
Aiyama, as modified by Chung, fails to disclose that the control system comprises a body control module in communication with a latch controller. Aiyama discloses that each door comprises a latch controller (4).

    PNG
    media_image4.png
    722
    747
    media_image4.png
    Greyscale

Regarding claim 12, Bartel teaches that it is well known in the art to provide a control system that comprises a body control module (9) and a latch controller (11), mounted on a door, and that are operatively interconnected by a data network (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control system described by Aiyama, as modified by Chung, as one that has a body control system, as taught by Bartel, in order to provide a main control module that will control other specification of the vehicle and that can transfer data to the latch controller and execute any function related to the other specifications of the vehicle.

As to claim 13, Bartel teaches that the latch controller (11) is mounted on the vehicle door.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,923,479 to Aiyama et al (Aiyama) in view of US Pat Application Publication No 20100315267 to Chung et al (Chung), US Pat No 5,808,555 to Bartel and further in view of US Pat Application Publication No 20100007463 to Dingman et al (Dingman).
Aiyama, as modified by Chung and Bartel, fails to disclose that the control module is also in communication with a crash sensor.
Dingman teaches that it is well known in the art to provide a control module (42) in communication with a crash sensor in order to allow or limit the operation of a latch (paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control module described by Aiyama, as modified by Chung and Bartel, in communication with a crash sensor, as taught by Dingman, in order to allow or limit the operation of the latch.

Allowable Subject Matter
Claims 1-8, 15, 17, 18 and 20 are allowed.

Response to Arguments
The applicant argues that the combination fails to disclose a control system having first and second operating modes.
At the instant, Aiyama discloses a control system that is configured to cause the powered latch to unlatch when the unlatch input feature is actuated once and the latch system is in an unlocked position (since the user unlock first then unlatches).
Chung teaches that it is well known in the art to have a control system that is configured to unlatch a powered latch when an input feature is actuated if a total of at least 3 discrete inputs in any combination or sequence are received from the input feature within a predetermined time interval. In combination, Aiyama, as modified by Chung, teaches the second operating mode.
Therefore, the argument is not persuasive and the rejection is maintained.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 31, 2022